Citation Nr: 0805565	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-36 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected post 
operative fracture of right ankle with history of traumatic 
arthritis and fusion, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1964 to July 
1966, and from January 1975 to May 1977.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2006 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the appeal also originally included the issue of 
service connection for status post right hip replacement, to 
include degenerative joint disease, this benefit was granted 
by rating decision in September 2007.


FINDING OF FACT

The veteran's service-connected service-connected post 
operative fracture of right ankle with history of traumatic 
arthritis and fusion is manifested by pain, weakness, and 
limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 40 percent for the veteran's service-connected post 
operative fracture of right ankle with history of traumatic 
arthritis and fusion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5262 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notices in January 2005, 
February 2006 and May 2006, subsequent to the August 2003 
adjudication.  While the notices were not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated by the RO as reflected 
by a September 2007 supplemental statement of the case.  The 
veteran and his representative have not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  


The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the January 2005 VCAA letter notified the veteran to 
establish entitlement to an increased evaluation, the 
evidence must show that his service connected disability 
worsened.  Also, the veteran was notified of all the 
potential diagnostic codes relevant to his increased rating 
claims for service-connected post operative fracture of right 
ankle with history of traumatic arthritis and fusion by an 
August 2004 statement of the case and a September 2007 
supplemental statement of the case.  Additionally, notice 
provided in May 2006 specifically advised the veteran that if 
an increased disability is found, a disability rating will be 
determined by applying relevant diagnostic codes that range 
from 0 percent to as much as 100 percent depending on the 
disability involved.  Included was a list of evidence that 
would be considered in determining the disability rating 
(nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment).  He was further provided a list of evidence that 
may affect the assessment of a disability evaluation 
(information about on-going treatment; statements from 
employers; and statements discussing his disability symptoms 
from people who have witnessed how his disabilities have 
affected him).      

Further, it appears to the Board that even before the notices 
were provided to the veteran, the veteran had actual 
knowledge of how to substantiate an increased rating 
compensation claim.  Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  In a claim received in February 2003, the veteran 
stated that he was submitting a claim for a higher disability 
rating because his disability reportedly has become 
significantly worse than when last evaluated.  In addition, 
he submitted a statement received in July 2005 from a lady 
who witnessed how the veteran's pain in his back, hips and 
ankle has affected him and reportedly affected his ability to 
obtain employment.    

The Board notes that even though the duty to notify was not 
satisfied prior to the August 2003 RO decision on the claim 
by the RO, the VCAA duty to notify was satisfied subsequent 
to the August 2003 RO decision.  The Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case as reflected by supplemental statement of the case 
issued on September 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has obtained service medical records, VA medical records, 
and private medical records.  In addition, the veteran has 
been afforded VA examinations in August 2003 and December 
2006, and afforded the veteran the opportunity to give 
testimony before the Board in May 2005.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected post operative fracture of 
right ankle with history of traumatic arthritis and fusion 
warrants a higher disability rating.      

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

In support of his claim, the veteran submitted a statement 
from a friend that was received in July 2005.  She noted that 
the veteran walked showing pain in his back, hips, and right 
ankle that stayed swollen at all times.  She continued that 
walking, lifting, pushing a grocery cart caused the veteran 
pain.  She further added that at night, he constantly tossed 
and turned trying to get comfortable.  She observed that 
because he experienced pain on a daily basis, the veteran 
walked with a crouch and cane.  As a result, she added, he 
could not mow the grass, push the trash container to the 
curb, and cook.  She further stated that he complained of 
burning sensations.  

A June 2003 medical record from Murchison Medical Clinic of 
Cape Fear Valley Health System reflects an assessment of 
fusion of the right ankle.  And a September 2003 medical 
record from the same facility shows that the veteran was seen 
for complaints of pain on his right ankle.       

The veteran was provided a VA examination in August 2003.  
The veteran reported constant pain in the right ankle and 
swelling if he walked more than a few minutes.  He further 
reported using a cane for years when walking.  He stated that 
he could not walk more than about 15 to 20 feet before the 
ankle pain and the ankle swelling got to him to the point 
where he did not want to do it any longer.  He stated that he 
had no flare-ups and the pain stayed pretty much the same.  
He also stated that his ankle and leg problems could be 
aggravated by any kind of lifting.  The veteran noted that 5 
pounds was the maximum amount of weight he could carry.  

Upon physical examination it was noted that flexion was about 
20 degrees.  It was observed that the veteran had some motion 
in the joint and that he could dorsiflex 20 degrees from the 
standard position of 90 degrees fixation.  It was further 
observed that he could dorsiflex the ankle approximately 10 
degrees further.  The examiner noted that the veteran had 10 
degrees range of motion within the ankle in spite of the 
fusion.  He additionally noted that there was no tenderness 
over the joint.  The examiner stated that there was no other 
movement of the joint other than the dorsiflexion through 10 
degrees which was previously noted.  

When the veteran was afforded another VA examination in 
December 2006, he reported that his pain and swelling have 
progressively worsened.  He further reported using a cane for 
working and being unable to stand for more than a few 
minutes.  He further reported being unable to walk more than 
a few yards without having to stop and rest his foot.  Joint 
symptoms reported by the veteran included deformity, 
instability, pain, stiffness, and weakness.  It was 
additionally noted that since his bone fusion in 1985, there 
have been no episodes of dislocations or subluxation and no 
locking episodes.  There was no effusion observed.  When 
asked if the condition affected motion of one or more joints, 
the answer was "yes."  Flare-ups of the ankle that were 
moderate in severity and occurred weekly were noted.  When 
asked about the extent of effects of flares on limitation of 
motion or other functional impairment, the veteran responded 
that he got a cramp and had to sit for an hour until the pain 
went away.  Inflammation was described as warm.  

Upon physical examination, range of motion for the right 
ankle was measured.  With dorsiflexion, active motion against 
gravity was 5 to 10 degrees with pain beginning and ending at 
10 degrees.  Passive range of motion was 5 to 10 degrees with 
pain beginning and ending at 10 degrees.  As for plantar 
flexion, active motion against gravity and passive range of 
motion was -5 degrees to -5 degrees with pain beginning and 
ending at -5 degrees.    

Loss of bone was indicated with a notation that there was 
excision of distal fibula as per x-ray.  Joint ankylosis was 
also noted and was described as stable, but the joint was not 
pain free.  Additional information provided was that joint 
rests at 5 degrees dorsiflexion and that dorsiflex was to 10 
degrees, but that the veteran could not plantar flex past -5 
degrees.  Provided was a summary of joint conditions that 
reflected painful movement and weakness with no ankle 
instability.  

The VA examiner diagnosed postop fracture of right ankle with 
history of traumatic arthritis and fusion; right ankle 
generalized osteopenia; and chronic oteomyelitis of right 
ankle suggested on the x-rays taken at the time.      

The veteran's service-connected post operative fracture of 
right ankle with history of traumatic arthritis and fusion, 
has been rated by the RO under the provisions of Diagnostic 
Code 5262.  Under this regulatory provision for impairment of 
tibia and fibula, a maximum rating of 40 percent is warranted 
for nonunion of tibia and fibula with loose motion, requiring 
brace.  The veteran is in receipt of the maximum rating under 
this Code. 

Other potentially applicable codes regarding the ankle are 
5270 (ankylosis of ankle), 5271 (limited motion of ankle), 
5272 (ankylosis of subastragalar or tarsal joint), 5273 
(malunion of os calcis or astragalus), and 5274 
(astragalectomy).  However, these Codes do not provide for a 
rating in excess of 40 percent.  Therefore, application of 
these Codes would not benefit the veteran. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  A statement received in July 2005 from 
his friend noted that despite his disability the veteran has 
earned three college degrees-Early Childhood, Recreation and 
Leisure, and Children with Special Needs.  All of which, she 
maintains, would require the veteran to interact with 
children, which the veteran reportedly cannot do given his 
disability.  The Board notes, however, that if the veteran 
was able to earn three college degrees, nothing precludes the 
veteran from obtaining employment that would accommodate his 
disability.  As reflected in his friend's letter, when the 
veteran was a full-time student he had 12 to 13 semester 
hours with classes five days a week.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board sympathizes with the veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that a rating in excess of 40 percent is not 
warranted.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


